   Case 2:20-cv-00350-HCN Document 7 Filed 11/05/20 PageID.19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

             MICHAEL MARTIN,
                                                           MEMORANDUM DECISION
                   Plaintiff,                                    AND ORDER
                                                         DISMISSING ACTION WITHOUT
                       v.                                         PREJUDICE

    OTTO BOCK HEALTHCARE, LP, a                                 Case No. 2:20-cv-00350
      Minnesota limited partnership
                                                                 Howard C. Nielson, Jr.
                   Defendant.                                  United States District Judge




        On June 5, 2020, Plaintiff Michael Martin filed this action against Otto Bock Healthcare,

a Minnesota limited partnership. See Dkt. No. 2. This is the only filing that Plaintiff has made in

this case.

        On June 8, 2020, Magistrate Judge Oberg ordered Plaintiff to propose a schedule. See

Dkt. No. 3. Plaintiff failed to do so. On October 13, 2020, Judge Oberg issued an order requiring

Plaintiff to “show cause why this case should not be dismissed for failure to serve or failure to

prosecute” by filing either “proof of timely and proper service of the Complaint” or “a document

setting forth good cause for a failure to timely serve the Defendant” no later than October 23,

2020. Dkt. No. 4. Plaintiff was warned that “[f]ailure to comply with this order will result in a

recommendation that the case be dismissed.” Id. As of November 5, 2020, Plaintiff has not

responded to this order in any way.

        Pursuant to Federal Rule of Civil Procedure 41(b), “[if] the plaintiff fails to prosecute or

to comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it.” FED. R. CIV. P. 41(b). “Although the language of Rule 41(b) requires that the

defendant file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss
   Case 2:20-cv-00350-HCN Document 7 Filed 11/05/20 PageID.20 Page 2 of 3




actions sua sponte for a plaintiff's failure to prosecute or comply with the rules of civil procedure

or court’s orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003). Courts also have

inherent authority to clear their “calendars of cases that have remained dormant because of the

inaction or dilatoriness of the parties seeking relief.” Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962). Dismissal for failure to prosecute is the “standard” way to clear “deadwood from the

courts’ calendars” resulting from plaintiffs’ “prolonged and unexcused delay.” Bills v. United

States, 857 F.2d 1404, 1405 (10th Cir. 1988).

       This court’s local civil rules thus provide that “[t]he court may issue at any time an order

to show cause why a case should not be dismissed for lack of prosecution” and “[i]f good cause

is not shown within the time prescribed by the order to show cause, the court may enter an order

of dismissal with or without prejudice, as the court deems proper.” DUCivR 41-2. Where

dismissal is without prejudice, “a district court may, without abusing its discretion, enter such an

order without attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E. Agents,

at Arapahoe Cnty. Justice Center, 492 F.3d 1158, 1162 (10th Cir. 2007).1

       Plaintiff failed to respond in any way to Judge Oberg’s order to propose a schedule or her

order to show cause why this action should not be dismissed for failure to serve or failure to

prosecute. Indeed, since filing the action on June 5, 2020, Plaintiff has neither made any

additional filings nor communicated with the court at all. And Plaintiff’s silence and inaction has



       1
         When dismissal is with prejudice—either by its terms or in effect—the court must
consider “(1) the degree of actual prejudice to [Defendant]”; (2) “the amount of interference with
the judicial process”; (3) the litigant’s culpability; (4) whether the court warned the
noncomplying litigant that dismissal of the action was a likely sanction; and (5) “the efficacy of
lesser sanctions.” Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) (internal quotation
marks omitted). Although the court dismisses this action without prejudice, the court finds that
these factors would support dismissal with prejudice, especially given Plaintiff’s failure to
respond to the court’s orders—including its order to show cause why this action should not be
dismissed for failure to serve or failure to prosecute.


                                                  2
   Case 2:20-cv-00350-HCN Document 7 Filed 11/05/20 PageID.21 Page 3 of 3




persisted despite clear notice that failure to respond to the court’s show cause order would “result

in a recommendation that the case be dismissed.” Dkt. No. 4.

       The court thus finds that Plaintiff has failed to (1) prosecute this action; (2) comply with

this court’s orders; or (3) show good cause why this action should not be dismissed. The court

will accordingly dismiss Plaintiff’s action pursuant to Federal Rule of Civil Procedure 41(b) and

Local Rule 41-2. In the interest of justice, dismissal will be without prejudice.

                                          *       *      *

       IT IS THEREFORE ORDERED THAT:

   1. Plaintiff’s action is DISMISSED WITHOUT PREJUDICE pursuant to FED. R. CIV. P.

       41(b) and DUCivR 41-2 for failure to comply with the court’s orders and for failure to

       prosecute;

   2. The Clerk of the Court shall terminate Civil Action 2:20-cv-00350; and

   3. Each party shall bear its own costs.

                                              DATED this 5th day of November, 2020.

                                              BY THE COURT:



                                              Howard C. Nielson, Jr.
                                              United States District Judge




                                                  3
